Citation Nr: 0616601	
Decision Date: 06/07/06    Archive Date: 06/13/06	

DOCKET NO.  04-11 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States











FINDING OF FACT

The veteran does not have cold injury residuals of both feet 
that may be attributed to his active military service.  


CONCLUSION OF LAW

A residual disability of cold injury to both feet was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claim Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision on the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of the service connection claim.  Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and the effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

As evidenced by a letter sent to the veteran in May 2003 in 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection (e.g., 
information or evidence of pertinent in-service, and 
post-service, treatment).  However, he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In light of the fact that the Board (for reasons 
given below) concludes that the preponderance of the evidence 
is against the veteran's service connection claim, any 
question as to the appropriate disability rating or effective 
date to be assigned are rendered moot.

With regard to the duty to assist, the Board notes that the 
veteran's service medical records are available as well as 
post service clinical documentation.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  Thus, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and that no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed to adjudicate the issue of entitlement 
to service connection for residuals of cold injury to both 
feet, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service, 
or preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2005).

In order to prevail on the issue of service connection, there 
must be (1)  medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of an 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the present case, the veteran, whose active service 
extended from September 1980 to September 1983 contends that 
he suffered chronic cold injury residuals to both feet as a 
result of guard duty while stationed in Germany.  He contends 
that on occasion he stood guard duty under bitterly cold 
conditions.

Also of record is a statement from a former service comrade 
of the veteran who noted that during service the veteran 
stood watch in conditions that were sometimes 30 to 40 
degrees below 0.  The fellow serviceman also asserted that he 
had observed the veteran limping during service.  

Importantly, however, after a careful review of the claims 
folder, the Board finds that medical evidence of record does 
not support the veteran's contentions.  In this regard, the 
Board acknowledges that service medical records reflect 
treatment for a callus of the right foot in April 1981, a 
fungus of unknown origin as well as a strain with callus of 
the right foot in September 1981, a callus of the right foot 
in March 1983, and blisters and calluses of the left foot in 
April 1983.  

According to post-service VA medical records, on several 
occasions between June and August 2003, the veteran was 
treated for complaints of foot pain.  However, no cold injury 
residuals were identified.  In October 2003, he underwent a 
VA foot examination, at which time he once again described 
his in-service exposure to cold weather while stationed in 
Germany.  The examiner acknowledged the veteran's purported 
in-service history of exposure to cold weather but explained 
that the clinical examination disclosed no residual 
disability of such a cold injury.  Clearly, therefore, the 
first and third Hickson requirements (regarding medical 
evidence of a current disability and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury) have not been met.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The Board acknowledges the veteran's contentions.  
Importantly, however, the veteran, as a lay person, is not 
competent to express an opinion concerning diagnoses, or 
etiology, of his claimed disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The fact of the matter remains 
that the claims folder contains no competent evidence 
establishing the current existence of residual disability of 
a cold injury to both feet which is associated with the 
veteran's active service.  Thus, the Board finds that the 
preponderance of the evidence is clearly against the 
veteran's service connection claim.  This issue must, 
therefore, be denied.  




ORDER

Service connection for residuals of cold injury to both feet 
is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


